Citation Nr: 1506240	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness. 


REPRESENTATION

Appellant represented by:	Andrew M. Sieja, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded for further development to make an informed decision, and to afford them every due consideration.

A VA knee examination must be conducted to assess the nature of the Veteran's claimed left knee problems.  If a disorder is diagnosed, an opinion must be provided as to the likelihood it is related to any incident of active service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, in his May 2014 hearing testimony the Veteran stated that he injured his left knee during physical training in 1990 or 1991.  A December 2010 written statement by S.B., a sergeant under whom the Veteran served, also asserts that the Veteran injured his knee when artillery started firing and he jumped out of a vehicle to find out what was going on.  Presumably, this incident occurred when the Veteran was stationed in the Persian Gulf during the Persian Gulf War.  The Veteran testified at the May 2014 hearing that he has had left knee symptoms ever since service.  Accordingly, a VA examination and opinion are warranted to assess the likelihood that the Veteran has a current left knee disability related to active service.  See id.

With regard to the Veteran's sleep disorder claim, a VA examination and opinion must be obtained to assess whether he has a sleep disorder distinct from the sleeping difficulties associated with service-connected posttraumatic stress disorder (PTSD), including due to a diagnosed disorder or as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  Sleep disturbances are recognized under VA law as a possible manifestation of an undiagnosed or medically unexplained illness associated with service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(b)(9).  The Veteran's hearing testimony also reflects that his sleep problems may be due to respiratory issues, as he would choke or stop breathing while asleep and wake up gasping for air, according to people who had witnessed it.  He stated these symptoms occurred during service and have continued since that time. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any private treatment records dating from 1996 forward pertaining to his knee.  Appropriate efforts must be made to obtain any private treatment records sufficiently identified by him. 

2. Obtain the Veteran's outstanding VA treatment records dating from November 2013 forward from the Birmingham, Alabama VA Medical Center. 

3. Then, schedule the Veteran for a VA examination to assess the nature of any left knee disorder and whether it may be related to active service.  The claims file must be made available to the examiner for review.  

After reviewing the file and examining the Veteran, the examiner must identify all left knee pathology, if any, and provide an opinion as to whether any diagnosed left knee disorder is at least as likely as not related to active service.  A complete explanation must be provided. 

4. Schedule the Veteran for a VA examination to assess the nature of any sleep disorder and whether it may be related to active service.  The claims file must be made available to the examiner for review.  

After reviewing the file and examining the Veteran, the examiner must provide an opinion as follows:

A. Diagnosed sleep disorder: If a sleep disorder, which has been described by the Veteran as choking during sleep and waking up gasping for air (as related to him by people who witnessed these symptoms) is diagnosed, provide an opinion as to whether it is at least as likely as not related to active military service.  
B. Undiagnosed illness: If the Veteran's sleep problems cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether they are a manifestation of an undiagnosed illness.  
C. Medically unexplained illness: Alternatively, if the sleep disorder can be diagnosed, but is without conclusive pathophysiology or etiology, the examiner must opine whether it is a manifestation of a chronic multisymptom illness.  

In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification. 

A complete explanation in support of the opinion must be provided. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




